Citation Nr: 0630125	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a rating in excess of 10 percent for 
his service-connected hemorrhoids.  Review of the record 
shows that he has had complaints of frequent bleeding 
associated with his disability.  He has asserted that this 
meets the criteria for a 20 percent evaluation.  Review of 
the schedular criteria, however, shows that in addition to 
persistent bleeding, secondary anemia or fissures are needed 
for this evaluation.  Examination has not shown that the 
veteran manifests fissures, but there has not been laboratory 
testing to evaluate whether or not he has anemia secondary to 
his hemorrhoid disorder.  

While the case has been in appellate status, guidance has 
been provided concerning additional notice and development 
information that must be provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the case is otherwise 
in need of development, additional notice can be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide additional 
notice pursuant to Dingess, supra, and 
any other applicable legal criteria.

2.  The RO should schedule the veteran for 
a special examination to ascertain the 
current extent of his hemorrhoid disorder.  
All indicated studies should be performed, 
including testing to ascertain if there is 
evidence of anemia.  The examiner should 
be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any anemia noted is secondary to the 
hemorrhoid disorder.  The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



